      Case 3:18-cv-00346 Document 18 Filed on 07/29/19 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 29, 2019
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

PATRICIA AND TORBEN                           §
ROSENDAHL,                                    §
                                              §
        Plaintiff,                            §
VS.                                           § CIVIL ACTION NO. 3:18-CV-00346
                                              §
WRIGHT NATIONAL FLOOD                         §
INSURANCE COMPANY,                            §
                                              §
        Defendant.                            §

                                          ORDER

       Before the Court is the Agreed Motion to Modify the Expert Disclosure Deadlines. Dkt.

17. After reviewing the motion and the applicable law, the Court GRANTS the motion and

ORDERS the following changes to the current docket control order:


       August 9, 2019       Identification of plaintiff's experts and production of experts’
                            reports in the form required by Fed. R. Civ. P. 26(a)(2)(B).

       September 13, 2019 Identification of defendant's experts and production of experts’
                          reports in the form required by Fed. R. Civ. P. 26(a)(2)(B).

       SIGNED at Galveston, Texas, this 29th day of July, 2019.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




1/1
